Citation Nr: 1757627	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  17-14 385	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 2002 to March 2003, and from January 2004 to May 2005, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Janesville, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Los Angeles, California, RO.  In a March 2017 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in May 2017, he withdrew such request. 


FINDING OF FACT

In written correspondence received by VA in November 2017, prior to the promulgation of a decision in this matter, the Veteran expressed his intent to withdraw his appeal seeking service connection for tinnitus; there is no question of fact or law remaining in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim seeking service connection for tinnitus; the Board has no further jurisdiction to consider an appeal regarding such claim.  38 U.S.C. §§ 7104, 7105(d)(5) ( 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on this issue is not necessary. 

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or an authorized representative, and must be in writing or on the record at a hearing. 38 C.F.R. § 20.204.

In November 2017, VA received a signed, written statement from the Veteran expressing his intent to withdraw his appeal seeking service connection for tinnitus.  He wrote, "I would like to withdraw my current appeal for TINNITUS...Please withdraw my appeal for this VA claim".  Hence, there is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking service connection for tinnitus is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


